Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
KCI Home Medical, Inc.
(PTAN: 6114560001),
Petitioner
Vv.
Centers for Medicare & Medicaid Services.

Docket No. C-10-874
Decision No. CR2245

Date: September 20, 2010

DECISION DISMISSING APPEAL FOR CAUSE

For the reasons set forth below, I deny Petitioner’s request for a hearing before an
Administrative Law Judge (ALJ). I find that Petitioner failed to file a timely request for a
hearing or establish good cause to extend the time for such filing. 42 C.F.R. § 498.40(c).
I therefore dismiss this case pursuant to 42 C.F.R. § 498.70(c). Petitioner does not have a
right to an ALJ hearing to review the Medicare contractor’s December 27, 2009,
reconsideration decision.

I. Background

On December 27, 2009, the Medicare contractor upheld the revocation of Petitioner’s
supplier number. The contractor’s reconsideration decision explained that the request for
hearing must be filed no later than 60 days from the date of receipt of the decision. 42
C.F.R. § 498.40(a).

Ifa request for hearing is not filed within 60 days, the affected party may request an
extension of time to file. 42 C.F.R. § 498.40(c)(1). If good cause is shown, the ALJ may
extend the time for filing the request for hearing. 42 C.F.R. § 498.40(c)(2). If, however,
the ALJ determines that good cause is not established, the ALJ may, upon his or her own
motion, dismiss the untimely request for hearing for cause. 42 C.F.R. § 498.70(c).

As examined more fully below, Petitioner did not file a request for an ALJ hearing within
the prescribed 60 days. Instead, on July 27, 2010, Petitioner filed a request for an ALJ
hearing, acknowledging that it is “beyond the 60 day appeal” period. Hearing Request
(H.R.) Petitioner proffered as cause for late filing that it did not fully understand the
basis of the revocation until after the December 27, 2009 reconsideration decision was
issued and that it did not appeal further at the time because the location was closed. The
apparent trigger for the belated appeal, however, is that the contractor informed Petitioner
that one of the consequences of the revocation of one location is the denial of enrollment
for a new location. Specifically, on July 22, 2010 the contractor returned Petitioner’s
application for enrollment of a new location because “[o]ne or more of the individuals
listed on the application submitted is affiliated with a revoked supplier” and consequently
the re-enrollment bar must expire before a new application can be accepted for
processing. H.R.; see 42 C.F.R. § 424.535(b) and (c).

On August 23, 2010, I issued an Order to Show Cause (Order) why I should not dismiss
the case. I explained that I was unable to determine from the hearing request whether
Petitioner disputes the July 22, 2010 returned application for enrollment of a new location
and/or the December 27, 2009 reconsideration. I directed that if Petitioner seeks review
of the December 27, 2009 contractor reconsideration, Petitioner must show cause why I
should determine that good cause exists for a delay of approximately 147 days in filing
its request.

On August 31, 2010, Petitioner responded to my Order presenting argument as to why I
should find good cause for its belated appeal of the December 27, 2009 reconsideration
decision. (P. Resp.) Petitioner also indicated that it did not seek to appeal the July 22,
2010 returned application for enrollment for a new location. Jd. I also provided the
Centers for Medicare & Medicaid Services (CMS) an opportunity to reply. On
September 13, 2010, CMS filed its reply contesting Petitioner’s assertion of good cause.

II. Issues

1. Whether Petitioner filed a timely request for hearing in accordance with
42 C.F.R. § 498.40(a); and, if not,

2. Whether Petitioner has demonstrated good cause for extending the time
to file a request for hearing under 42 C.F.R. § 498.40(c)(2).
III. Findings of Fact, Conclusions of Law, and Supporting Discussion

I make two combined findings of fact and conclusions of law to support my decision in
this case. I set forth each below as a separate heading followed by my supporting
discussion.

A. Petitioner did not submit a request for an ALJ hearing within 60 days
of receipt of the December 27, 2009 reconsideration decision and
therefore failed to timely file in accordance with 42 C.F.R. § 498.40(a).

Petitioner’s right to a hearing is governed by the provisions of 42 C.F.R. Part 498.
Section 498.40(a)(2) of 42 C.F.R. expressly provides that:

[an] affected party or its legal representative or other authorized official
must file the request [for hearing] in writing within 60 days from receipt of
the notice of initial, reconsidered, or revised determination unless that
period is extended in accordance with paragraph (c) of this section.

The contractor issued its reconsideration decision on December 27, 2009.! Therefore,
Petitioner was required to file any request for hearing no later than March 2, 2010.
42 C.F.R. § 498.40(a)(2).

As noted, Petitioner did not submit its request for hearing until July 27, 2010, 147 days
after the time for filing expired. H.R. Petitioner expressly acknowledged that it was
filing past the regulatory deadline. H.R.

Therefore, I conclude that Petitioner did not submit a timely request for hearing.

B. Petitioner has not demonstrated good cause to extend the time for
filing provided by 42 C.F.R. § 498.40(c)(2).

I may extend the time for filing the request “for good cause shown.” 42 C.F.R.

§ 498.40(c)(2). A definition of “good cause” does not exist in the applicable regulations,
and the “[Departmental Appeals Board] has never attempted to provide an authoritative
or complete definition of the term ‘good cause’ in section 498.40(c)(2).” Hillcrest
Healthcare, L.L.C., DAB No. 1879, at 5 (2003).

' The date of receipt is presumed to be five days after the date on the notice, unless a
showing exists that it was, in fact, received earlier or later. 42 C.F.R. §§ 498.40(a)(2),
498.22(b)(3). Petitioner does not contend that the decision was received at a later date.
In response to my Order, Petitioner contends that “[h]ad the [Medicare contractor]
provided the true reason from the beginning as to why our number was being revoked, we
could have been allowed more time to resolve the issue by submitting a correctly signed
surety bond during the appeals process.” P. Resp. at 1. Petitioner asserts: “We didn’t
know the root cause of the problem - an invalid signature - until we heard from the
Hearing Officer with an unfavorable hearing decision. By this time, we had closed the
location and didn’t see the need to pursue another hearing as the surety bond was to be
cancelled.” /d. at 2.

While I do not attempt a single comprehensive definition of what constitutes good cause,
it cannot be merely the choice not to appeal, later regretted. Any issue about the clarity
of the grounds for the revocation that remained after the reconsideration decision could
have formed part of a timely appeal, but KCI has not shown that it was affirmatively
misled in some way that precluded its making a timely appeal.

KCI does not deny that the reconsideration decision explained the steps required to
perfect an appeal. In its reply, CMS properly notes that KCI was responsible for
knowing the legal consequences of its choice not to appeal, and given the scale of the
enterprise as described in its own submission, had the resources to make an informed
decision. KCI cannot now avoid the consequences of that decision.

I conclude that Petitioner has not demonstrated good cause to extend the time for filing
its request for hearing.

II. Conclusion

Petitioner did not timely file a request for hearing, and I do not find good cause to justify
extending the time for filing. I therefore, on my own motion, dismiss this case for cause.
42 CFR. § 498.70(c).

/s/
Leslie A. Sussan
Board Member

